Shaw, C. J.
1. The court are of opinion that the directions were right, and that the verdict must stand. The certificate of entry to foreclose, verified as it was by the witnesses, was competent. If no certificate was at that time required to be made and signed by the witnesses, yet there was nothing to prohibit the proof being made in this form. The fact of entry constituted the commencement of the time of foreclosure, by statute, to be proved by any competent evidence. Now, when a witness, purporting to be an attesting witness, admits his handwriting to be genuine, and knows he would not have put it there but to verify the facts stated; this is evidence competent to go to the jury, and, if uncontrolled by other evidence, sufficient to warrant them in finding the fact of entry proved.
2. This being a good entry to foreclose, the foreclosure became complete and the estate absolute in the mortgagee at the expiration of three years, and enabled him to give a good title in fee to the purchaser. The fact that this was given to one of those, who, before foreclosure, had a right to redeem, and for the sum to which the mortgage would have amounted, of itself affords no presumption that this transaction was a redemption, which would let in his former joint owner of the right of redemption ; and cannot, without other proof, control the character and legal effect of the deed. The privity between this purchaser *455and the other owner of the right of redemption had ceased by the actual foreclosure. And the grantee, taking a deed to his own use, had as good a right so to purchase as a stranger.

Judgment on the verdict.